Exhibit 10.5




logoa08.jpg [logoa08.jpg]
LEIDOS HOLDINGS, INC.
2006 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT



--------------------------------------------------------------------------------

BY ACCEPTING THE AWARD DESCRIBED IN THIS AGREEMENT, YOU VOLUNTARILY AGREE TO ALL
OF THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, THE AWARD GRANT NOTICE
AND IN THE PLAN.

--------------------------------------------------------------------------------



This Performance Share Award Agreement (this “Agreement”), effective as of the
Grant Date (as defined below), is between Leidos Holdings, Inc., Inc., a
Delaware corporation (the “Company”), and Recipient (as defined below).
This Agreement sets forth the terms and conditions applicable to the award
granted to Recipient pursuant to the Award Grant Notice (as defined below)
representing a right to receive a number of shares of the Company’s Common Stock
(the “Shares”) based on the extent, if any, to which the applicable Performance
Goals (as defined below) have been achieved for the Performance Period (as
defined below) (the “Performance Share Award”).
1.    DEFINITIONS. The following terms shall have the meanings as defined below.
Capitalized terms used herein and not defined shall have the meanings attributed
to them in the Company’s 2006 Equity Incentive Plan (as may be amended from time
to time, the “Plan”).
“Award Grant Notice” means the notice delivered to Recipient concurrently with
this Agreement setting forth the Performance Goals and which is hereby made a
part hereof and incorporated by reference into this Agreement.
“Determination Date” means the date following the end of the Performance Period
(and within two and one-half months following the end of the Performance Period)
on which the Committee makes a final determination of whether and to what extent
the Performance Goals set forth in the Award Grant Notice have been achieved for
the entire Performance Period, as described in Section 3 hereof.
“Executive Officer” means an officer of the Company designated as such for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended.
“Grant Date” means the effective date of the grant of the Performance Share
Award as set forth in the Award Grant Notice.


PSP16A/B    1



--------------------------------------------------------------------------------




“Involuntary Termination Without Cause” means a termination of the Recipient’s
employment initiated by the Company for reasons other than conduct that is in
violation of the Company’s policies or ethical standards.
“Performance Goals” means the goals approved by the Committee for the
Performance Period to be set forth in the Award Grant Notice, which shall be
used to determine whether, and to what extent, the Performance Share Award shall
be earned and therefore Shares shall be issued to Recipient after the
Determination Date pursuant to this Agreement.
“Performance Period” means the period of three fiscal years from 2017 through
2019, inclusive, based on the Company’s audited annual financial statements.
“Permanent Disability” means the status of disability determined conclusively by
the Committee based upon certification of disability by the Social Security
Administration or upon such other proof as the Committee may require, effective
upon receipt of such certification or other proof by the Committee.
“Recipient” means the person granted a Performance Share Award as named in the
Award Grant Notice who is affiliated with the Company or an Affiliate as an
employee.
“Section 409A” means Section 409A of the Code together with the regulations
promulgated thereunder.
“Target Shares” means the target number of Shares as set forth in the Award
Grant Notice.
“Special Retirement” means: (i) retirement by the Recipient after reaching age
59½ with at least ten (10) years of service with the Company or an Affiliate;
(ii) retirement by the Recipient after reaching age 59½ and Recipient’s age plus
years of service with the Company or an Affiliate equals at least 70; or
(iii) if the Recipient is an Executive Officer at the time of retirement,
retirement after reaching age 65 by the Recipient, regardless of years of
service with the Company. For Special Retirement purposes, years of service
shall mean the period of service determined conclusively by the Committee.
2.    PERFORMANCE SHARE AWARD SUBJECT TO TERMINATION. Except in the event of
death, Permanent Disability, Special Retirement or Involuntary Termination
Without Cause as set forth below, the Performance Share Award shall be
terminated automatically without compensation and no Shares shall be issued to
Recipient pursuant to this Agreement if, prior to the end of the Performance
Period, Recipient’s employment with the Company or any Affiliate terminates, or
if Recipient is an employee of an Affiliate and such entity ceases to be an
Affiliate, whether by Committee action or otherwise, on the date such entity
ceases to be an Affiliate.


2
PSP16A/B    

--------------------------------------------------------------------------------




3.    PERFORMANCE REQUIREMENTS.
a)
Performance Goals. Following the end of the Performance Period, the Committee
shall determine whether and the extent to which each of the Performance Goals
have been achieved for the entire Performance Period and shall determine the
number of Shares, if any, issuable to Recipient with respect to the level of
achievement of each individual Performance Goal; provided that with respect to
any Performance Share Award to a “covered employee” within the meaning of
Section 162(m) of the Code, the Committee shall have certified the achievement
of the Performance Goals. The aggregate number of Shares potentially issuable to
Recipient with respect to all Performance Goals shall be between 0% and 150% of
the number of Target Shares. If applicable, the Committee’s determinations with
respect to the achievement of Performance Goals shall be based on the Company’s
financial results reported in its annual report on Form 10-K as filed with the
SEC, subject to any adjustments made by the Committee in accordance with Section
3 (c) below.

b)
Committee Discretion to Reduce Performance Share Award. Notwithstanding
satisfaction, achievement or completion of the Performance Goals set forth in
the Award Grant Notice (or any adjustments thereto as provided below), the
number of Shares issuable hereunder may be reduced by the Committee on the basis
of such further considerations as the Committee in its sole discretion shall
determine.

c)
Adjustment of Performance Goals. To the extent it is intended that this
Performance Share Award comply with the performance-based exception to Section
162(m) of the Code, the Committee shall make no adjustment to the Performance
Goals set forth in the Award Grant Notice with respect to a “covered employee”
within the meaning of Section 162(m) of the Code, including the performance
targets or the method of calculating the actual performance achieved relative to
the Performance Goals, except to exclude the impact of (i) changes in accounting
standards or adoption of any new accounting standards in accordance with
generally accepted accounting principles in the United States, (ii) changes in
federal statutory corporate tax rates, and (iii) extraordinary or unusual gains
or losses, events or circumstances over which the Company has no or limited
control, including the occurrence of any disaster, act of God or any other force
majeure event.

d)
Section 162(m). To the extent the Committee has determined that this Performance
Share Award is intended to comply with the performance-based exception to
Section 162(m) of the Code and the Recipient is a “covered employee” within the
meaning of Section 162(m) of the Code, all actions taken hereunder (including
without limitation any adjustments of Performance Goals or determination of
whether a Fundamental Transaction has occurred) shall be made in a manner which
would comply with Section 162(m) of the Code.



3
PSP16A/B    

--------------------------------------------------------------------------------




4.    ISSUANCE OF SHARES.
a)
Shares. Shares shall be issued, if and to the extent earned based on the
achievement of the Performance Goals as determined by the Committee, on (or as
promptly as administratively practicable following) the Determination Date, and
in no event later than ninety (90) days following the end of the Performance
Period.

b)
Accrued Dividends. If the Company pays any cash dividends on its common stock,
Recipient will be entitled to receive an amount in cash (less any required
withholding for taxes) equal in value to the cash dividends that would have been
paid on Shares earned and issued under this Agreement assuming that such Shares
had been outstanding as of the record date for such dividends declared on or
after the Grant Date and prior to the issuance date of the Shares (“Accrued
Dividends”). Such Accrued Dividends will be retained by the Company (without
interest) and paid in cash when, and if, and to the extent that Shares are
earned and issued based on the achievement of the Performance Goals. To the
extent that Recipient has elected to defer receipt of the Shares in accordance
with the terms of the applicable non-qualified deferral plan, payment of Accrued
Dividends with respect to such Shares will be subject to the terms and
conditions of such plan. The right to receive Dividend will cease and be
forfeited upon the forfeiture and cancellation of this Performance Share Award.

c)
Taxes, Deferrals and Other Matters. As a condition to the issuance of Shares
hereunder, Recipient must have satisfied his or her tax withholding obligations
as specified in this Agreement and must have completed, signed and returned any
documents and taken any additional action that the Company deems appropriate to
enable it to accomplish the delivery of the Shares. In no event will the Company
be obligated to issue a fractional share. Notwithstanding the foregoing, (i) the
Company shall not be obligated to deliver any Shares during any period when the
Company determines that the issuance or the delivery of Shares hereunder would
violate any federal, state or other applicable laws and/or may issue Shares
subject to any restrictive legends that, as determined by the Company, is
necessary to comply with securities or other regulatory requirements, and
(ii) the date on which Shares are issued may include a delay (but not later than
the next December 31st after the end of the Performance Period) in order to
provide the Company such time as it determines appropriate to address tax
withholding and other administrative matters. If eligible, Recipient shall be
given the opportunity to elect to defer receipt of the Shares. Such deferral
election shall be in accordance with the terms of the applicable non-qualified
deferral plan of the Company or an Affiliate and the requirements of Section
409A and subject to such additional terms and conditions as are set by the
Committee.



4
PSP16A/B    

--------------------------------------------------------------------------------




5.    PARTIAL PAYMENT ON CERTAIN EVENTS.
a)
Disability, Special Retirement or Involuntary Termination Without Cause.

(i)
If Recipient ceases to be employed by the Company or an Affiliate as a result of
Recipient’s Permanent Disability, Special Retirement or Involuntary Termination
Without Cause, Recipient shall remain eligible to receive, on (or as promptly as
administratively practicable following) the Determination Date, a prorated
portion of the Shares that would otherwise be issuable to Recipient under the
Performance Share Award in the absence of such employment termination based on
the actual achievement of the Performance Goals for the Performance Period;
provided that the prorated amount shall be determined based on the ratio of (x)
the number of days elapsed from the beginning of the Performance Period to the
employment termination date over (y) the number of days in the entire
Performance Period (and not reflecting any shortening of the Performance Period
as a result of a Fundamental Transaction as described below).

(ii)
Notwithstanding the foregoing, Recipient shall not be entitled to any Shares
under the Performance Share Award if Recipient: (i) fails to execute and
deliver, no later than ninety (90) days following the end of the Performance
Period, a general release of claims if requested by, and in a form satisfactory
to, the Company or an Affiliate, (ii) violates the terms of his or her
inventions, copyright and confidentiality agreement with the Company or an
Affiliate, or (iii) breaches his or her other contractual or legal obligations
to the Company or an Affiliate, including the non-solicitation obligations set
forth in Section 13 of this Agreement.

b)
Death. If Recipient’s employment with the Company and its Affiliates terminates
due to the death of Recipient, then Recipient’s estate shall receive, promptly
after the date of death, a prorated portion of the Shares that Recipient would
have been issued pursuant to the Performance Share Award based on the formula
set forth in subsection (c) below as if a Fundamental Transaction had occurred
on such date of death.

c)
Change in Control of Company. If a Fundamental Transaction (as defined in the
Plan) occurs prior to the end of the Performance Period while Recipient is
employed by the Company or an Affiliate or remains entitled to receive Shares
pursuant to Section 5(a) above, the Performance Period shall be terminated and
Recipient shall be entitled to receive, immediately prior to the consummation of
such Fundamental Transaction, the following number of Shares (the “CIC Earned
Shares”):



5
PSP16A/B    

--------------------------------------------------------------------------------




(i)
If the Fundamental Transaction occurs on or prior to 50% of the Performance
Period elapsing, a prorated number of Target Shares based on the portion of the
Performance Period that has elapsed; plus

(ii)
If the Fundamental Transaction occurs following at least 50% of the Performance
Period elapsing, a number of Shares based on the achievement of the Performance
Goals at the time of consummation of the Fundamental Transaction as determined
by the Committee and prorated to reflect the portion of the Performance Period
that has elapsed through the date of consummation of the Fundamental
Transaction.

Notwithstanding the foregoing, if the Company determines that this Performance
Share Award is “deferred compensation” for purposes of Section 409A and is not
eligible for any exemption from or exception to Section 409A, and that the
Fundamental Transaction is not also a “change in ownership”, “change in
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company under Section 409A, then the CIC Earned Shares (or a
comparable amount of cash or acquiring company stock, depending on the
consideration received by Company stockholders on such Fundamental Transaction)
shall only be issued to Recipient on the date such Shares would have been issued
pursuant to Section 4 if a Fundamental Transaction had not occurred), unless
this Performance Share Award is terminated in a manner compliant with Section
409A.
6.    TAX MATTERS.
a)
Tax Withholding. If the Company or an Affiliate is required to withhold any
federal, state, local or other taxes upon the vesting or any acceleration of
vesting of the RSUs, or any issuance of Common Stock or otherwise under this
Agreement, Recipient authorizes the Company to withhold a sufficient number of
shares of Common Stock issuable upon settlement of the RSUs at the then current
Fair Market Value (as defined in the Plan) to meet the withholding obligation
based on the minimum rates as required and/or permitted by law. Recipient
further authorizes the Company, in the Company’s sole discretion, to sell a
sufficient number of shares of Common Stock on behalf of Recipient to satisfy
such obligations, accept payment to satisfy such obligations in the form of cash
or delivery to the Company of shares of Company stock already owned by
Recipient, withhold amounts from Recipient’s compensation, or any combination of
the foregoing or other actions as may be necessary or appropriate to satisfy any
such tax withholding obligations as permitted by law.

b)
Section 409A.

(i)    This Performance Share Award is intended to qualify for the short-term
deferral exception to Section 409A of the Code (“Section 409A”) described in the
regulations promulgated under Section 409A to the maximum extent possible, and
for the Determination Date (and issuance of Shares hereunder) to be within 2 and
½ months following the end of the Performance Period.


6
PSP16A/B    

--------------------------------------------------------------------------------




(ii)     To the extent Section 409A is applicable to this Performance Share
Award, this Performance Share Award is intended to comply with Section 409A and
to be interpreted and construed consistent with such intent.
(iii)    With respect to any Recipient who is eligible for Special Retirement,
this Performance Share Award is intended to be paid on fixed payment dates under
Sections 4(a) and 5 of this Agreement and such payments may not be accelerated
except as set forth in Section 5(b) hereof or otherwise to the extent permitted
under Section 409A.
(iv)    Without limiting the generality of the foregoing, if Recipient is a
“specified employee” within the meaning of Section 409A, as determined under the
Company’s established methodology for determining specified employees, on the
date of Recipient’s termination of service at a time when this Performance Share
Award pursuant its terms would be settled, then to the extent required in order
to comply with Section 409A, shares of Common Stock that would be issued under
this Performance Share Award (or any other amount due hereunder) at such
termination of service shall not be issued before the first business day
following the earlier of (x) the date that is six months following Recipient’s
termination of employment and (y) the date of Recipient’s death.
(v)    For purposes of this Agreement, the terms “terminate,” “terminated”,
“termination” and “ceases to employed” and similar terms mean a termination of
the Recipient’s employment that constitutes a “separation from service” within
the meaning of the default rules of Section 409A.
7.    RIGHTS, RESTRICTIONS AND LIMITATIONS. Any Shares issued to Recipient
pursuant to this Agreement are subject to the rights, restrictions and
limitations set forth in the Company’s Restated Certificate of Incorporation.
Recipient shall not have the rights of a stockholder until Shares, if any, are
issued following the Determination Date. The Performance Share Award and rights
under this Agreement may be not transferred by Recipient.
8.    RESTRICTIONS UNDER SECURITIES LAW. The Performance Share Award and Shares
potentially issuable pursuant this Agreement are subject to any restrictions
which may be imposed under applicable state and federal securities laws and are
subject to obtaining all necessary consents which may be required by, or any
condition which may be imposed in accordance with, applicable state and federal
securities laws or regulations.


7
PSP16A/B    

--------------------------------------------------------------------------------




9.    EMPLOYMENT AT WILL.
a)
Recipient’s employment or affiliation with the Company or an Affiliate is not
for any specified term and may be terminated by Recipient or by the Company or
an Affiliate at any time, for any reason, with or without cause and with or
without notice. Nothing in this Agreement, the Plan or any covenant of good
faith and fair dealing that may be found implicit in this Agreement or the Plan
shall: (i) confer upon Recipient any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate Recipient at will and without regard to any future vesting
opportunity that Recipient may have.

b)
Recipient acknowledges and agrees that the right to receive Shares pursuant to
this Agreement is earned, among other requirements, only by continuing as an
employee at the will of the Company (not through the act of being hired, being
granted the Performance Share Award or any other award or benefit) and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate (a “reorganization”). Recipient acknowledges and agrees that
such a reorganization could result in the termination of Recipient’s
relationship as an employee to the Company or an Affiliate, or the termination
of Affiliate status of Recipient’s employer and the loss of benefits available
to Recipient under this Agreement, including but not limited to, the termination
of the right to receive Shares under this Agreement. Recipient further
acknowledges that if the Performance Goals are not met, it is possible that no
Shares will be issued hereunder.

10.    INCORPORATION OF PLAN. The Performance Share Award is granted pursuant to
the Plan, all the terms and conditions of which are hereby made a part hereof
and are incorporated herein by reference. In the event of any inconsistency
between the terms and conditions contained herein and those set forth in the
Plan, the terms and conditions of the Plan shall prevail.
11.    RECOUPMENT OF AWARDS. The Human Resources and Compensation Committee of
the Company’s Board of Directors adopted a recoupment policy on June 18, 2009
(the “Policy”), that may require members of senior management to return
incentive compensation if there is a material restatement of the financial
results upon which the compensation was originally based. The Policy also
provides for recovery of incentive compensation from any employee involved in
fraud or intentional misconduct, whether or not it results in a restatement of
the Company’s financial results. Recipient acknowledges and agrees that the
Policy applies to the Performance Share Award and that any payments or issuances
of Shares are subject to recoupment pursuant to the Policy, including any
amendments to the Policy and any recoupment obligations imposed by applicable
law or regulation. This Agreement shall be deemed to include the restrictions
imposed by the Policy.


8
PSP16A/B    

--------------------------------------------------------------------------------




12.    COPIES OF PLAN AND OTHER MATERIALS. Recipient acknowledges that Recipient
has received copies of the Plan and the Plan prospectus from the Company and
agrees to receive stockholder information, including copies of any annual
report, proxy statement and periodic report, electronically from the Company.
Recipient acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are also available upon written or
telephonic request to the Company. Recipient acknowledges that a copy of the
Policy referenced in Section 11 is available on the Company’s intranet, and is
also available upon written or telephonic request to the Company.
13.    NON-SOLICITATION.
a)
Solicitation of Employees. Recipient agrees that, both while employed by the
Company or an Affiliate and for one year afterward, Recipient will not solicit
or attempt to solicit any employee of the Company or an Affiliate to leave his
or her employment or to violate the terms of any agreement or understanding that
employee may have with the Company or an Affiliate. The foregoing obligations
apply to both the Recipient’s direct and indirect actions, and apply to actions
intended to benefit Recipient or any other person, business or entity.

b)
Solicitation of Customers. Recipient agrees that, for one year after termination
of employment with the Company or an Affiliate, Recipient will not participate
in any solicitation of any customer or prospective customer of the Company or an
Affiliate concerning any business that:

(i)
involves the same programs or projects for that customer in which Recipient was
personally and substantially involved during the 12 months prior to termination
of employment; or

(ii)
has been, at any time during the 12 months prior to termination of employment,
the subject of any bid, offer or proposal activity by the Company or an
Affiliate in respect of that customer or prospective customer, or any
negotiations or discussions about the possible performance of services by the
Company or an Affiliate to that customer or potential customer, in which
Recipient was personally and substantially involved.

In the case of a governmental, regulatory or administrative agency, commission,
department or other governmental authority, the customer or prospective customer
will be determined by reference to the specific program offices or activities
for which the Company or an Affiliate provides (or may reasonably provide) goods
or services.
c)
Remedies. Recipient acknowledges and agrees that a breach of any of the promises
or agreements contained in this Section 13 will result in immediate, irreparable
and continuing damage to the Company for which there is no adequate remedy at
law, and the Company or an Affiliate will be entitled to injunctive relief, a
decree for specific performance, and other relief as may be proper, including
money damages.



9
PSP16A/B    

--------------------------------------------------------------------------------




14.    MISCELLANEOUS. This Agreement (together with the Award Grant Notice)
contains the entire agreement of the parties with respect to its subject matter,
provided, however, that if Recipient and the Company are parties to an existing
written agreement addressing the subject matter of Section 13, such agreement
shall control with respect to such subject matter until the termination thereof,
at which time Section 13 shall control. This Agreement shall be binding upon and
shall inure to the benefit of the respective parties, the successors and assigns
of the Company, and the heirs, legatees and personal representatives of
Recipient. The parties hereby agree that should any portion of this Agreement be
judicially held to be invalid, unenforceable, or void, such portion shall be
construed by limiting and reducing it, so as to be enforceable to the maximum
extent compatible with the applicable law as is then in effect.
15.    GOVERNING LAW. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware without reference
to such state’s principles of conflict of laws.
16.    ACKNOWLEDGMENT. Recipient acknowledges that the Performance Share Award
constitutes full and adequate consideration for Recipient’s obligations under
this Agreement, the acceptance of the Performance Share Award constitutes an
unequivocal acceptance of this Agreement and any attempted modification or
deletion will have no force or effect on the Company’s right to enforce the
terms and conditions stated herein.
By accepting the Performance Share Award, you agree to all of the terms and
conditions set forth herein and in the Plan.




10
PSP16A/B    